                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

RUDOLPH CARNEIRO, TATIANA DINIZ-
PEREIRA, SDC and BDC,

       Plaintiffs,

v.                                                      Case No: 6:19-cv-421-Orl-40TBS

USCIS DISTRICT DIRECTOR
SOUTHEAST REGION, USCIS
DIRECTOR, ATTORNEY GENERAL OF
THE UNITED STATES and SECRETARY
OF HOMELAND SECURITY,

       Defendants.


                                          ORDER

       This case comes before the Court on pro se Plaintiffs Rudolph Carneiro, Tatiana

Diniz Pereira and their children’s Motion for Entry of Default (Doc. 15). Plaintiffs seek the

entry of default against Defendants Michael Borgen, United States Citizenship and

Immigration Services District Director Southeast Region; L. Francis Cissna, United States

Citizenship and Immigration Services Director; William Barr, Attorney General of the

United States; and Kirstjen M. Nielsen, Secretary of Homeland Security, all of whom are

sued in their official capacities (Docs. 1, 15). The motion is supported by returns of

service showing substitute service on each Defendant (Docs. 15-2, 15-3, 15-4, 15-5, 15-

6). Service of process on the United States, its agencies, corporations and officers is

accomplished as follows:

               (i) Serving the United States and Its Agencies, Corporations,
               Officers, or Employees.

               (1) United States. To serve the United States, a party must:
               (A)(i) deliver a copy of the summons and of the complaint to
               the United States attorney for the district where the action is
               brought--or to an assistant United States attorney or clerical
               employee whom the United States attorney designates in a
               writing filed with the court clerk--or

               (ii) send a copy of each by registered or certified mail to the
               civil-process clerk at the United States attorney's office;

               (B) send a copy of each by registered or certified mail to the
               Attorney General of the United States at Washington, D.C.;
               and

               (C) if the action challenges an order of a nonparty agency or
               officer of the United States, send a copy of each by registered
               or certified mail to the agency or officer.

               (2) Agency; Corporation; Officer or Employee Sued in an
               Official Capacity. To serve a United States agency or
               corporation, or a United States officer or employee sued only
               in an official capacity, a party must serve the United States
               and also send a copy of the summons and of the complaint by
               registered or certified mail to the agency, corporation, officer,
               or employee.

               (3) Officer or Employee Sued Individually. To serve a United
               States officer or employee sued in an individual capacity for
               an act or omission occurring in connection with duties
               performed on the United States' behalf (whether or not the
               officer or employee is also sued in an official capacity), a party
               must serve the United States and also serve the officer or
               employee under Rule 4(e), (f), or (g).

               (4) Extending Time. The court must allow a party a reasonable
               time to cure its failure to:

               (A) serve a person required to be served under Rule 4(i)(2), if
               the party has served either the United States attorney or the
               Attorney General of the United States; or

               (B) serve the United States under Rule 4(i)(3), if the party has
               served the United States officer or employee.

FED. R. CIV. P. 4(i).

       Because Plaintiffs have not demonstrated compliance with Rule 4(i) their motion is

DENIED.



                                              -2-
      DONE and ORDERED in Orlando, Florida on June 6, 2019.




Copies furnished to Unrepresented Plaintiffs




                                          -3-
